                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

 GENOSOURCE, LLC,

                   Plaintiff,                                   No. 18-cv-113-CJW-KEM

 vs.
                                                                         OPINION
 INGURAN, LLC, d/b/a SEXING
 TECHNOLOGIES,

                   Defendant.

                                  ___________________________

                                      TABLE OF CONTENTS
I.     INTRODUCTION ........................................................................... 2
II. FACTUAL BACKGROUND ............................................................. 3
III. ANALYSIS ................................................................................... 6
     A. Arbitrability ............................................................................... 6
     B. Temporary Restraining Order Versus Preliminary Injunction .................... 8
     C. The Propriety of a Temporary Restraining Order .................................. 9
         1. Likelihood of Success on the Merits ............................................. 10
         2. Threat of Irreparable Harm ........................................................ 15
         3. Balance of Harms ................................................................... 19
         4. Public Interest ........................................................................ 21
     D. Balance of all Factors .................................................................... 22
IV. BOND ......................................................................................... 23
V. CONCLUSION .............................................................................. 25
                                I.    INTRODUCTION
      This matter is before the Court on plaintiff’s Motion for Temporary Restraining
Order and Preliminary and Mandatory Injunction.          (Doc. 11).     Plaintiff seeks a
“temporary restraining order and subsequent preliminary injunction barring defendant
Inguran LLC d/b/a Sexing Technologies (“ST”)” from: (1) taking any further action to
market or sell plaintiff’s Holstein cattle or their genetic materials; and (2) engaging in
actions that could injure or harm those animals and materials. (Doc. 11, at 1). Plaintiff
further seeks a “preliminary mandatory injunction” requiring defendant to quarantine
plaintiff’s animals, release them to plaintiff, and provide any paperwork necessary for
their transportation to plaintiff’s facility in Iowa. (Id.). On Friday, November 9, 2018,
the Court held a hearing on the portion of plaintiff’s motion seeking a temporary
restraining order, preserving to a later date consideration of plaintiff’s prayer for a
preliminary mandatory injunction. Both parties offered argument on plaintiff’s motion
for a temporary restraining order and, although presented with the opportunity to offer
testimony, declined to do so.
      On November 9, 2018, following the hearing, the Court granted plaintiff’s motion
for a temporary restraining order and held as follows:
              Defendant Inguran, LLC (d/b/a Sexing Technologies), its officers,
      agents, assignees, servants, employees and attorneys, and all persons in
      active concert or participation with any of the foregoing, including
      distributors and agents, who receive actual notice of this Order by personal
      service or otherwise, are hereby temporarily restrained from:
             (1) marketing, offering to sell, or selling any of the 40 animals
                 (“the Cattle”) identified on Exhibit A to the Declaration
                 of Tim Rauen (Doc. 11-5, at 16-17);
             (2) marketing, offering to sell, or selling any genetic material,
                 including, but not limited to, bull semen, oocytes, and
                 embryos, obtained from the aforementioned Cattle;
             (3) taking any action to extract and/or collect any genetic
                 material from the Cattle;




                                            2
              (4) taking any action or omission that could injure, kill, or
                  threaten the health of the Cattle, their genetic material, or
                  their reproductive capabilities; and
              (5) moving the Cattle and their genetic material from the states
                  in which the Cattle and the genetic material are currently
                  located.

(Doc. 28, at 1-2). In addition, the Court imposed a $50,000.00 bond, payable by
plaintiff. (Id., at 2). In the Temporary Restraining Order, the Court stated that the
reasons for issuing the Temporary Restraining Order would “be more fully explained in
a subsequent order.” (Id., at 1). This Opinion provides the further explanation to which
the Temporary Restraining Order referred. 1
                             II.    FACTUAL BACKGROUND 2
       On October 25, 2018, plaintiff filed its complaint in this Court alleging a single
count of conversion. (Doc. 1). Plaintiff is in the cattle business and generates its revenue
primarily from selling milk from its dairy cows. (Id., at 1). Plaintiff generates additional
revenue from the sale of cattle out of its commercial herd, the sale of genetic materials
and/or genetically superior cattle, and from other services provided to dairy farmers and
breeders. (Id., at 1-2).
       In support of its conversion claim, plaintiff alleges that defendant currently has
possession of forty Holstein cattle and certain genetic materials from the cattle. (Id., at
4). Defendant is housing these cattle and genetic materials in various locations across



1
 For the sake of simplicity, this Opinion refers to the question of whether a temporary restraining
order should be granted as being presently unanswered.
2
  The Court’s findings of fact in this Opinion are provisional and are not binding at trial on the
merits. See Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (holding that “the findings
of fact and conclusions of law made by a court granting a preliminary injunction are not binding
at trial on the merits”); United States Sec. and Exch. Comm’n v. Zahareas, 272 F.3d 1102, 1105
(8th Cir. 2001) (same).



                                                3
the country. (Id., at 13). Plaintiff alleges that the cattle and genetic materials are owned
by plaintiff and that defendant is “exercis[ing] wrongful dominion and control” over those
cattle and genetic materials by refusing to release the cattle and genetic materials to
plaintiff.   (Id., at 4).   Additionally, plaintiff argues that defendant has unilaterally
slaughtered certain of plaintiff’s cattle without consulting plaintiff and without plaintiff’s
consent. (Id., at 13).
       Defendant, on the other hand, argues that it has a possessory right to the cattle and
that defendant’s possessory interest in the cattle is superior to any claim of interest
plaintiff may have in the cattle. (Doc. 23, at 3). Specifically, defendant states that it
operates a successful cattle breeding program under the Nature’s Finest Joint Venture
Agreement (“JV Agreement”) and that plaintiff is a member of the joint venture. (Id.).
As an alleged party to the JV Agreement, defendant argues that plaintiff granted defendant
a possessory interest in the cattle at issue and that plaintiff cannot withdraw its cattle from
the program without first following certain contractually provided steps. (Id., at 3-4).
Plaintiff asserts that it is not a party to the JV Agreement. (See Doc. 1, at 3-4). Although
defendant acknowledges that plaintiff never signed the JV Agreement, defendant argues
that plaintiff became a party to the JV Agreement through other means, including through
plaintiff’s conduct. (Doc. 23, at 4).
       The object of the joint venture is to develop “exclusive, high quality lineages of
bulls, whose genetic characteristics are superior to any other on the market.” (Id., at 3).
In furtherance of this purpose, defendant collects semen from bulls that are owned by
parties to the JV Agreement, then sorts that semen according to sperm cells that contain
X chromosomes and sperm cells that contain Y chromosomes. The “sexed semen” can
then be used to fertilize an egg. Sex sorting semen drastically increases the likelihood of
the resulting offspring being one specific gender. The sexed semen is extremely valuable,




                                              4
both for its value as being sexed and for the superior genetic qualities of the sperm in the
semen.
       Defendant markets and sells both sexed semen and conventional (unsexed) semen
to the public and splits the profits with the owner of the cattle that furnished the semen.
Although plaintiff contends that it is not a party to the JV Agreement, plaintiff admits
that this process of sex-sorting semen, then marketing and selling both conventional and
sexed semen, took place with the cattle at issue, and that plaintiff received proceeds from
the sale of such genetic materials.
       Some of the genetic materials that defendant collects from cows and bulls is used
to create additional cattle with superior genetic characteristics. Defendant contends that
the offspring of cattle that were a part of the JV program are, likewise, born into the JV
program. Certain of the cattle at issue are offspring of animals that are either in the JV
program or are alleged to be in the JV program. Defendant therefore contends that those
cattle are a part of the JV program.
       Plaintiff contends that it is attempting to expand its business to permit plaintiff to
perform the sex sorting and fertilization that defendant currently performs. Doing so will
allow plaintiff to eliminate defendant as a provider of necessary services. Further,
plaintiff characterizes this expansion as the natural next step in its business model. As
such, plaintiff asserts that its current customer base and business relationships will remain
relevant to the expanded portion of the business.
       Plaintiff’s motion for a temporary restraining order and for a preliminary
injunction is now before the Court. (Doc. 11). As is detailed more fully infra, defendant
resists plaintiff’s motion for injunctive relief. (Doc. 23). Further, defendant has brought
a Motion to Dismiss or Stay Litigation and Compel Arbitration, in which defendant
argues that the Federal Arbitration Act requires the Court to submit this case to
arbitration. (Doc. 24). Defendant further argues that the Court should decide the motion




                                             5
to compel arbitration prior to deciding whether to grant injunctive relief. (Doc. 23, at
9).
                                    III.    ANALYSIS
       The questions before the Court are whether the Court should enter a temporary
restraining order barring defendant from: (1) taking any further action to market or sell
plaintiff’s Holstein cattle or their genetic material; and/or (2) engaging in actions that
could injure or harm those animals and their genetic material. In answering these
questions, the Court must first differentiate between the temporary restraining order and
the preliminary injunctive relief plaintiff seeks. Next, the Court must apply the factors
determinative in deciding whether a temporary restraining order is appropriate. Finally,
should the Court find a temporary restraining order appropriate, it must determine
whether bond should be required and, if so, the amount of that bond. The Court will
first address the issue of arbitrability, then will turn to each remaining issue in turn.
       A.     Arbitrability
       As an initial matter, defendant urges the Court to first decide the issue of
arbitrability before turning to either plaintiff’s request for a temporary restraining order
or preliminary injunction. (Doc. 23, at 9). If the Court were to first consider the motions
for injunctive relief, defendant argues, the Court would be forced to consider the merits
of the underlying dispute in deciding plaintiff’s motion for a temporary restraining order.
(Doc. 23, at 9-10, n.3). Based on defendant’s argument that this case should be decided
by an arbitrator, as opposed to a court, defendant further argues that the Court is
prohibited from considering the merits of the underlying dispute. (Id.).
       The Court disagrees that this is a case where the Court should first decide the issue
of arbitrability before turning to the requests for injunctive relief. Defendant has not
produced any evidence showing that there is a written contract between the parties.
Indeed, defendant concedes that there is no contract that has been signed by the parties,




                                              6
but nonetheless maintains that plaintiff became a party to a written contract with defendant
by plaintiff’s actions, and that the aforementioned contract contains an arbitration
provision. (Doc. 25-1, at 22-24). In support, defendant turns to Merrill Lynch, Pierce,
Fenner & Smith, Inc. v. Hovey, 726 F.2d 1286, 1291-92 (8th Cir. 1984), in which the
Eighth Circuit held that where the Federal Arbitration Act requires a dispute to be
resolved through arbitration, the grant of “injunctive relief abrogates the intent of the
Federal Arbitration Act and consequently [is] an abuse of discretion.” Importantly,
however, in Hovey, the Eighth Circuit established the existence of a written contract
between all necessary parties before proceeding to the next step of the arbitrability
inquiry. Id. at 1287-89. Here, the Court has not been presented with evidence that
would support such a finding at this stage.
       Further, Hovey was decided on a motion for a preliminary injunction, whereas the
instant case is before the Court strictly on plaintiff’s motion for a temporary restraining
order. See id. at 1291. Motions for a temporary restraining order are frequently before
the Court at an earlier stage than motions for a preliminary injunction, carry with them
a greater sense of urgency than do motions for a preliminary injunction, and seek only a
short-term remedy. In Hovey, the Eighth Circuit was not called upon to determine
whether the urgency that accompanies a motion for a temporary restraining order permits
a district court to rule on the motion for a temporary restraining order prior to considering
a pending motion to compel arbitration. Indeed, the Court has been able to find no
binding authority—and defendant has presented no such authority—holding that the Court
cannot properly consider a motion for a temporary restraining order prior to considering
a pending motion to compel arbitration. 3 The urgent nature of plaintiff’s motion for a

3
 The Court recognizes that because temporary restraining orders are not immediately appealable
orders, circuit courts do not have the opportunity to opine on issues surrounding temporary
restraining orders as frequently as circuit courts are able to opine on issues surrounding
preliminary injunctions.



                                              7
temporary restraining order counsels that plaintiff’s motion should be decided with
expediency; in this case, that means plaintiff’s motion for a temporary restraining order
required a decision before the parties could have a full and fair opportunity to develop
their positions on defendant’s motion to compel arbitration.
         Here, the parties agree that there is no signed instrument between the parties.
Although defendant argues that plaintiff agreed to an arbitration provision by plaintiff’s
conduct, plaintiff resists this assertion and has offered evidence purporting to show that
the parties never came to terms on a contract, which, plaintiff argues, shows that the
parties never entered into a valid agreement to arbitrate. The Court is not prepared to
foreclose defendant’s argument that the parties entered into a valid arbitration agreement.
At this early stage, however, the Court finds that it would be premature to decide the
merits of the arbitration issue. It would be more appropriate to decide the merits of the
issue once the parties have had a full opportunity to brief the issue and provide evidence
and testimony regarding the issue. 4 As such, the Court declines to decide the issue of
arbitrability before deciding the issue of plaintiff’s motion for a temporary restraining
order.
         B.    Temporary Restraining Order Versus Preliminary Injunction
         As described above, plaintiff seeks both a temporary restraining order and a
preliminary injunction. At this time, the Court will entertain only the portion of the
motion that concerns the temporary restraining order. “[I]t is well-settled in this circuit
that applications for preliminary injunctions and temporary restraining orders are
generally measured against the same factors, which were set forth the in the seminal


4
  See Ferry-Morse Seed Co. v. Food Corn, Inc., 729 F.2d 589, 591 n.3, 592 (8th Cir. 1984)
(upholding the district court’s decision to grant a preliminary injunction while a motion to compel
arbitration was pending even where the district court “found that there was sufficient evidence
to show the existence of an arbitration agreement and its enforceability to allow [the district
court] to conclude that there was a substantial question presented as to that issue”).



                                                8
decision in Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 113 (8th Cir.
1981) (en banc).” Wachovia Sec., L.L.C. v. Stanton, 571 F. Supp.2d 1014, 1031 (N.D.
Iowa 2008).
       In differentiating a temporary restraining order from a preliminary injunction, a
court must consider factors such as: “(1) whether the hearing was ex parte or adversarial;
(2) whether the adversarial hearing allowed the basis for relief to be strongly challenged;
(3) whether the order expired, by its own terms, within the [fourteen] days provided by
Rule 65(b); and (4) the ‘substance’ of the order.” Id., at 1032 (time period altered to
reflect an updated version of Rule 65). Here, the Court did not hold an ex parte hearing,
but, rather, held an adversarial hearing where both parties were present. The Court again
notes that although neither party chose to present testimony at the hearing, both parties
were invited to do so, which indicates that the adversarial hearing allowed the basis for
relief to be strongly challenged. Further, the scope of the Temporary Restraining Order
that the Court entered was narrow and would expire after twenty-four days, which is
within the maximum time period set forth in Rule 65. (See Doc. 28). The Court is
therefore satisfied that the Temporary Restraining Order that the Court entered is, in fact,
a temporary restraining order.
       C.     The Propriety of a Temporary Restraining Order
       The movant bears the burden of establishing the propriety of a temporary
restraining order. Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir.
1994). As set forth above, in determining whether to grant a temporary restraining order,
the Court is to consider the Dataphase factors, which are: (1) the movant’s probability
or likelihood of success on the merits; (2) the threat of irreparable harm or injury to the
movant absent the injunction; (3) the balance between the harm to the movant in the
absence of injunctive relief and the harm that the injunction’s issuance would inflict upon
other interested parties; and (4) the public interest. Dataphase, 640 F.2d at 114. “No




                                             9
single factor in itself is dispositive; in each case all of the factors must be considered to
determine whether on balance they weigh toward[ ] granting the injunction.” Baker Elec.
Co-op., Inc., 28 F.3d at 1472 (citation and internal quotation marks omitted). The Court
will address each factor in turn.
                 1.     Likelihood of Success on the Merits
         If the movant has failed to show that it is likely to succeed on the merits, this is a
strong suggestion that preliminary injunctive relief should be denied. CDI Energy Servs.
v. W. River Pumps, Inc., 567 F.3d 398, 402 (8th Cir. 2009). The Eighth Circuit has
explicitly rejected the notion that the phrase “probability of success on the merits” should
be read to mean that a movant can “prove a greater than fifty [percent] likelihood that he
will prevail on the merits.” Dataphase Sys., Inc., 640 F.2d at 113. 5 More recently, the
Eighth Circuit has explained that in cases not seeking to enjoin “government action based
on presumptively reasoned democratic processes,” courts should “apply the familiar ‘fair
chance of prevailing’ test” to assess whether a movant has a likelihood of success on the
merits. Planned Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732-33 (8th
Cir. 2008).
         The nature of deciding a motion for injunctive relief, being a balance of equities,
permits entitlement to relief where a movant makes a strong showing as to certain of the
factors to be considered, but makes a lesser showing as to whether the movant is likely
to succeed on the merits. Dataphase Sys., Inc., 640 F.2d at 113. The Eighth Circuit

5
    But see Dataphase Sys. Inc., 640 F.2d at 115 (Ross, J., concurring):
                 Neither do I agree that the term “probability of success” does not
         necessarily mean a greater than fifty percent likelihood that the requesting party
         will prevail. If the courts which have used that phrase did not mean it to imply a
         better chance of prevailing than of not prevailing, they would have used the word
         “possibility” or another word of similar meaning. I cannot agree to this illogical
         exercise in semantics.




                                                10
Court of Appeals has further held that “where the balance of [factors other than likelihood
of success on the merits] tips decidedly toward plaintiff[,] a preliminary injunction may
issue if movant has raised questions so serious and difficult as to call for more deliberate
investigation.” Id.
       Plaintiff has brought a single claim of conversion, which does not implicate any
governmental action or entity. (See Doc. 1). Thus, the Court need only assess whether
plaintiff has a “fair chance” of prevailing on the merits of its conversion claim. Planned
Parenthood Minn., N.D., S.D., 530 F.3d at 732-33. The “fair chance of prevailing” test
“asks only whether a movant has demonstrated a ‘fair chance of prevailing’ in the ultimate
litigation and . . . does not require a strict probabilistic determination of the chances of
a movant’s success when other factors, for example irreparable harm, carry substantial
weight.” 1-800-411-Pain Referral Serv., LLC v. Otto, 744 F.3d 1045, 1053-54 (8th Cir.
2014) (citations omitted).
       The parties agree that this case presents the potential for a conflict of laws issue,
and plaintiff asserts that Iowa law could govern this case (Doc. 11-3, at 15 n.7; Doc. 23,
at 13-14). The parties also agree, however, that each body of law that could potentially
govern this case—including Iowa law—has the same elements and standards for a
conversion claim and that no material differences are present in the various bodies of law
that could govern. As such, the Court will apply Iowa law for purposes of assessing
plaintiff’s likelihood of success on the merits. See Leonards v. S. Farm Bureau Cas. Ins.
Co., 279 F.3d 611, 612 (8th Cir. 2002) (declining to resolve a conflicts of law issue
where the conflict was a “false conflict”).
       Iowa law defines conversion as “the wrongful control or dominion over another’s
property contrary to that person’s possessory right to the property.” Blackford v. Prairie
Meadows Racetrack and Casino, Inc., 778 N.W.2d 184, 188 (Iowa 2010) (citations and
internal quotation marks omitted).      “The essential elements of conversion are: (1)




                                              11
ownership by the plaintiff or other possessory right in the plaintiff greater than that of
the defendant; (2) exercise of dominion or control over chattels by defendant inconsistent
with, and in derogation of, plaintiff’s possessory rights thereto; and (3) damage to
plaintiff.” Matter of Estate of Bearbower, 426 N.W.2d 392, 394 n.1 (Iowa 1988)
(citations omitted).
         As the Court understands plaintiff’s complaint, plaintiff’s claim of conversion is
based on (1) defendant allegedly slaughtering animals over which plaintiff contends
plaintiff had sole ownership and possessory rights; (2) defendant allegedly retaining
possession of animals over which plaintiff contends it has sole ownership and possessory
rights; and (3) defendant allegedly retaining possession of genetic material of cattle,
which genetic material plaintiff contends plaintiff has sole ownership and possessory
rights. (Doc. 1, at 13-14). To assess plaintiff’s likelihood of success on the merits of
plaintiff’s conversion claim, the Court must consider plaintiff’s likelihood of success
based on each of the three aforementioned actions that gave rise to plaintiff’s claim for
conversion.
         At this early stage, the Court has not been presented with all relevant evidence,
and the parties have not yet introduced testimony on the relevant issues, including whether
the parties entered into either an oral or written contract. As a result, the record is
limited. The limited record before the Court has a noticeable impact on the Court’s
ability to fully consider the merits of defendant’s argument that plaintiff entered into the
JV agreement by plaintiff’s actions. Indeed, although defendant has argued that plaintiff
entered into the JV agreement by plaintiff’s actions, the evidentiary record before the
Court contains little to no support for defendant’s argument and, instead, establishes only
that plaintiff did not sign a contract to enter into the JV agreement. (See Doc. 11-4, at
7-13).




                                             12
       The Court recognizes that defendant may have had—and may continue to have—
some possessory right in the cattle and genetic materials at issue. The record before the
Court, however, establishes only that plaintiff owned, and continues to own, the cattle
and genetic materials at issue, and that defendant has no contractual right of possession.
(Id., at 14-17). Based on the evidentiary showing that plaintiff has an ownership interest
in the cattle and genetic materials at issue, and based on the lack of record evidence
showing that defendant has any ownership or possessory interest in the cattle and genetic
materials at issue, the Court concludes, based on the record before it, that plaintiff has
an ownership right in the cattle and genetic materials that is greater than the ownership
or possessory right defendant may have in the cattle and genetic materials. See Entergy,
Ark., Inc. v. Nebraska, 210 F.3d 887, 898 (8th Cir. 2000) (recognizing the relevance of
record evidence in determining whether a party has shown a likelihood of success on the
merits). The first element of plaintiff’s claim for conversion is therefore satisfied. 6
       Having found that the first element of plaintiff’s conversion claim is satisfied and
that the evidentiary record does not support defendant’s claim of a possessory interest in
the cattle and genetic materials at issue, the Court likewise finds that the second element
of plaintiff’s conversion claim is satisfied. Plaintiff’s rights, as owner of the cattle and
genetic materials at issue, include the right to possess and use the cattle and genetic
materials, and the right to exclude others from using the cattle and genetic materials. 3M
Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 858 F.3d 561, 566-67 (8th Cir. 2017)
(citations omitted). It is undisputed that the living cattle and genetic materials at issue
are currently in defendant’s possession. Plaintiff, in demanding that the living cattle and


6
  The Court notes that even if the Court were to apply one of the four other bodies of law
defendant advances as potentially governing plaintiff’s conversion claim, the result would be the
same. (See Doc. 23, at 13-14). This is consistent with defendant’s statement at the hearing that
defendant was of the belief that application of any one of the potentially governing bodies of law
would lead to the same conclusion.



                                               13
genetic materials be returned to plaintiff’s possession, exercised one of plaintiff’s rights
of ownership in the cattle. In refusing plaintiff’s demand, defendant exercised dominion
and control over the cattle and genetic materials in a manner that was inconsistent with
plaintiff’s rights of ownership. See Matter of Estate of Bearbower, 426 N.W.2d at 394
n.1. Further, in slaughtering certain cattle, defendant deprived plaintiff of the ability to
use the cattle as plaintiff saw fit, which was inconsistent with plaintiff’s right to use its
property. As such, the evidentiary record before the Court shows that the second element
of plaintiff’s conversion claim has been satisfied.
       The Court finds that the record before the Court supports an ultimate finding that
plaintiff has suffered and continues to suffer damages. Assuming plaintiff is able to prove
the first two elements of its conversion claim, which the Court has already found plaintiff
is likely to do, plaintiff would be entitled, at the very least, to the value of the animals
and the genetic materials that were converted, whether those damages be for the total
value of the animals and genetic material, or for the value of the animals and genetic
materials to which plaintiff was deprived during the pendency of their conversion.
Having found that all elements of plaintiff’s claim for conversion have been satisfied, the
Court finds that plaintiff has made a strong showing of its likelihood of success on its
claim for conversion. The Court notes, however, that in light of the sparse evidentiary
record before the Court, the showing that plaintiff is likely to succeed on the merits is
not as strong as it would be if the parties had introduced the full breadth of relevant
evidence and testimony that they intend to introduce. Nevertheless, plaintiff has made,
at the very least, a “fair” showing that it is likely to succeed on the merits. See 1-800-
411-Pain Referral Serv., LLC, 744 F.3d at 1053-54.




                                             14
              2.      Threat of Irreparable Harm
       To be entitled to injunctive relief, a movant must show that irreparable harm is
likely, not merely possible, in the absence of an injunction. Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 22 (2008). “Irreparable harm occurs when a party has no
adequate remedy at law, typically because its injuries cannot be fully compensated
through an award of damages.” Rogers Grp., Inc. v. City of Fayetteville, Ark., 629 F.3d
784, 789 (8th Cir. 2010). The Court may “find a likelihood of irreparable harm based
on general principles,” and “[p]art of the district court’s discretion is assessing whether
an alleged harm requires more substantial proof.” Gen. Motors Corp. v. Harry Brown’s,
LLC, 563 F.3d 312, 319-320 (8th Cir. 2009).
       As the scope of plaintiff’s motion for a temporary restraining order is more narrow
than plaintiff’s motion for a preliminary injunction, the Court will address only the
irreparable harm that plaintiff would allegedly face if the Court were to deny the
temporary restraining order that is sought. 7 Specifically, the Court will consider the
likelihood of irreparable harm to plaintiff if defendant is permitted to (1) continue
marketing and selling plaintiff’s Holstein cattle and the genetic materials from the cattle,
and (2) engage in actions that could injure or harm the animals or their genetic material,
regardless of whether that genetic material has been collected from the animals. The
Court will address the injury to the animals and their genetic materials prior to turning
to the marketing and sale of the animals and/or their genetic materials.




7
  Defendant also argues that entry of a temporary restraining order would alter the status quo
and should, therefore, be denied. (Doc. 23, at 20-22). In substantiating this argument, however,
defendant turns to issues that are not being addressed in conjunction with the motion for a
temporary restraining order, but, rather, are more appropriate for consideration with respect to
the motion for a preliminary injunction. (Id.). The Court therefore reserves consideration of
defendant’s status quo argument until the Court rules on the motion for preliminary injunction.



                                              15
          The cattle at issue are valued, primarily, for their use in promoting genetic
advancements. (Doc. 11-4, at 18-22). If the animals are harmed and are no longer able
to procreate or facilitate procreation, their value will likely diminish considerably. (Id.,
at 21-22). Although a monetary figure could be assessed to the animals’ value as beef or
dairy cows, assessing a monetary figure to the animals’ potentially superior genetics, or
ability to facilitate superior genetics, is not as easy to do. Doing so would essentially
require assigning a monetary figure to the value of genetically advanced cattle. Although
the Court is not prepared to foreclose this possibility entirely, plaintiff has shown that if
would be difficult, if not impossible, to predict the value of a genetically advanced herd
due to the number of variables involved and the inability to predict the exact genetic
makeup of a heifer resulting from a single breeding. Indeed, when considering that a
herd is comprised of cattle—meaning, more than one cow and/or bull—the number of
variables involved multiplies, as does the number of potential genetic combinations that
could result within the herd.        The multiplication of these factors would, in turn,
compound the difficulty of assigning a monetary value to a genetically advanced herd of
cattle.
          Likewise, plaintiff argues that if defendant is permitted to continue marketing and
selling the cattle and the cattle’s genetic materials, the superiority of the cattle’s genetics
would become diluted as more “superior” genetic materials are introduced into the
market. (Doc. 11-3, at 19). This, in turn, plaintiff argues, would cause the cattle’s
genetic material to lose its marketability as being “exclusive.” (Id.). Plaintiff asserts
that this loss of exclusivity would harm its reputation as a bull stud business, and that the
resulting reputational damage would be difficult, if not impossible, to calculate. (Id.).
Similarly, plaintiff argues that if defendant is permitted to continue selling genetic
materials from plaintiff’s cattle, plaintiff will suffer a loss of goodwill from its customer
base because of plaintiff’s previous business relationship with defendant for the sale of




                                              16
genetic materials. (Id., at 19-20). The Court agrees that should defendant be permitted
to continue marketing and selling the cattle’s genetic materials, plaintiff would be likely
to suffer harm to its reputation and, possibly, loss of goodwill.
       Defendant’s argument that plaintiff does have an adequate remedy at law as to the
marketing and sale of the cattle and the cattle’s genetic materials is limited to arguing that
the terms of the JV agreement—to which defendant contends plaintiff is a party—govern
defendant’s ability to market the cattle and their genetic materials. (Doc. 23, at 15-16).
This argument, however, does not address whether plaintiff would face irreparable harm,
assuming plaintiff prevails on the merits. Otherwise stated, defendant offers an argument
that plaintiff will not be able to prevail on the merits of its claim that defendant has and
is improperly marketing the cattle and their genetic materials, but defendant does not
address whether any harm plaintiff incurs would be reparable, assuming defendant’s
conduct is wrongful.
       Likewise, defendant does not address whether any harm that may come to the
animals or their genetic materials in the absence of equitable relief would be irreparable.
Instead, defendant argues that the facts show that defendant has not mistreated or
otherwise endangered the animals and that plaintiff, instead, has mistreated and
endangered the animals. (Id., at 16-17). Although this argument may be probative on
plaintiff’s likelihood of success on the merits, this argument is not probative on the issue
of whether any potential harm plaintiff may incur would be irreparable.
       Having determined that plaintiff is likely to be harmed if injunctive relief is not
granted, the Court must now consider whether such harm would be irreparable. As to
the issue of whether potential harm to the animals and/or their genetic materials would
amount to irreparable harm, the Court has already found that it would, at the very least,
be difficult to calculate the monetary loss associated with the loss of a genetically superior
herd, or the loss of the opportunity to cultivate a genetically superior herd. Neither party




                                             17
has advanced a theory of recovery that would permit plaintiff to recover for the potential
harm at issue, and the Court can conceive of none on its own. Having found no colorable
theory of recovery, the Court finds that a harm of this nature would be irreparable by
money damages. See Fogie v. THORN Americas, Inc., 95 F.3d 645, 654 (8th Cir. 1996)
(finding irreparable harm where “[e]stimating future losses . . . is virtually impossible”).
As such, the Court is satisfied that plaintiff would likely suffer irreparable harm if
defendant is not enjoined from harming and/or destroying the animals and their genetic
materials.
       Reputational harm may also be irreparable. “Because damage to one’s reputation
is a harm that cannot be remedied by a later award of money damages, the threat of
reputational harm may form the basis for preliminary injunctive relief.” Kroupa v.
Nielsen, 731 F.3d 813, 820 (8th Cir. 2013) (citation omitted). Here, plaintiff runs the
risk of losing its reputation as a potential seller of genetic materials that have value. If
the genetic materials of plaintiff’s line of cattle become widely available, the resulting
cattle would cease to be “superior” because, eventually, all cattle would share at least
some of the same “superior” genetic characteristics as plaintiff’s cattle. With each
disbursement of the genetic materials, the genetic materials become more widely
available, which could dilute the “superiority” of the resulting cattle. This, in turn, could
lead to plaintiff having a reputation as only being able to market and sell genetic materials
that are less “superior” than it would be able to market and sell if the genetic materials
had not already been disbursed.
       The Court finds that such reputational harm is likely to occur if defendant is
permitted to continue marketing and selling the cattle and their genetic materials.
Although the Temporary Restraining Order will only remain in effect for a fairly short
period of time, each disbursement of the genetic materials threatens to harm plaintiff’s
reputation for being able to provide “superior” genetic materials. The Court finds that




                                             18
this harm is likely to occur based on defendant’s professed intention to continue marketing
and distributing the genetic materials absent a temporary restraining order. The Court
further finds that this harm would be irreparable.
       Finally, defendant argues that plaintiff’s “prior conduct and actions” are
inconsistent with imminent harm. (Doc. 23, at 17). In support, defendant asserts that
twenty-one days elapsed between defendant’s “refusal to turn over the disputed animals”
and the filing of plaintiff’s motion for a temporary restraining order. (Id.). Further,
defendant states that “[p]laintiff’s unexplained delay further shows that [the] alleged
future harm [plaintiff] seeks to prevent is not ‘irreparable,’ and that injunctive relief is
not warranted.” (Id. (footnote omitted)). Although the delay is potentially probative on
the threat of irreparable harm and on the immanency of such harm, the Court finds that
the delay in the instant case is not so great as to negate the finding that irreparable harm
is likely to occur. At most, the delay reduces the likelihood of such irreparable harm
occurring. Here, however, the Court is persuaded that even if the delay indicates a lesser
likelihood of irreparable harm, the irreparable harm threatened is still sufficiently likely
to occur that a temporary restraining order would be justified.
              3.     Balance of Harms
       Plaintiff and defendant each argue that the balance of harms weighs in favor of its
respective position and, in so arguing, plaintiff and defendant each rely on similar
rationales. Defendant’s position is as follows:
               The bulls identified by [plaintiff] cannot be simply returned to
       [plaintiff] without causing irreparable harm to [defendant] and the Natures
       Finest JV. Those bulls were created with semen available exclusively to
       Natures Finest Members for the exclusive benefit of the Natures Finest
       Program. If [plaintiff] is able to take back its bulls and now sell semen
       products in competition with the JV, then the JV will lose its competitive
       advantage of being able to offer exclusive lineages of bull sperm. This will
       cost the JV countless dollars in revenue, and threatens the JV itself, which




                                            19
        is premised on the ability to market and sell the exclusive lineages of bull
        sperm.

(Doc. 23, at 18 (internal citations omitted)). During the hearing, defendant further
elaborated upon the harm it would incur if injunctive relief were granted and explained
that defendant would have to pull the genetic materials out of global circulation at great
expense and difficulty.
        Plaintiff, on the other hand, contends that in the absence of injunctive relief,
plaintiff will be “handcuff[ed]” in its ability to expand its business, and that plaintiff will
suffer reputational harm and loss of goodwill. (Doc. 11-3, at 18-19; see also Doc. 11-
3, at 20-21).     Further, plaintiff contends that “[defendant’s] professed intention to
continue to sell [plaintiff’s] genetic materials undermines [plaintiff’s] ability to market its
genetics as exclusive—a key factor that drives value and ultimately, leads to the success
or failure of an [artificial insemination] business.” (Id., at 19).
        In the Court’s view, defendant stands to incur approximately the same harm if
injunctive relief is granted as does plaintiff if injunctive relief is denied. Both parties
could suffer the loss of exclusivity of the genetic materials if the opposing party prevails
on the claim for injunctive relief, and both parties stand to incur some degree of monetary
damages if the other side prevails. For plaintiff, those damages would take the form of
the lost opportunity to expand its business and, potentially, lost goodwill and reputational
harm.
        For defendant, those damages would be the costs associated with halting marketing
and distribution of the genetic materials and of pulling the genetic materials out of
distribution channels. Defendant also stands to incur lost profits that would have been
realized during the pendency of a temporary restraining order. 8 It appears to the Court

8
 The Court notes that it intends for the temporary restraining order in the instant case to endure
for a brief period of time. The lost profits defendant may incur should, therefore, not be as



                                               20
that both parties are alleging similar premises for the harms they stand to incur, and, on
balance, the Court sees no practical difference between plaintiff’s potential lost
opportunities and defendant’s potential lost opportunities. The Court therefore finds that
this factor weighs in favor of neither plaintiff nor defendant. 9
              4.      Public Interest
       Turning to the final factor, the Court finds that the public interest would be best
served if the motion for a temporary restraining order were denied. In arguing that the
public interest would be best served if the temporary restraining order were granted,
plaintiff asserts that there is a public interest in avoiding confusion and misinformation
as to whether defendant has the authority to market and distribute the genetic materials
of cattle belonging to plaintiff, when plaintiff has terminated defendant’s right to do so.
Defendant contends that the public interest would be best served by permitting defendant
to continue marketing the genetic materials and permitting the genetic materials to be
available to the marketplace as the materials have been throughout the duration of
plaintiff’s business relationship with defendant.
       The Court finds that the public interest tips slightly in favor of denying the
temporary restraining order. The Court recognizes the merits of plaintiff’s contention
that the public interest would be served by avoiding misinformation and confusion as to
whether defendant has a legal right to market and sell the genetic materials at issue. The


great as they would be if the Court were considering a motion for preliminary or permanent
injunction, as such injunctions typically remain in place for a longer period of time than do
temporary restraining orders. Further, although defendant has not yet been able to represent to
the Court what percentage of defendant’s total head of cattle are made up of the cattle at issue
here, defendant has represented that the cattle at issue constitute neither a de minimis nor a
majority portion of the total.
9
 During the hearing, defendant indicated that it believed the balance of harms was in equipoise
because each party stands to incur the same harm if the other party prevails. This statement is
consistent with the Court’s finding.



                                              21
Court also recognizes, however, that there is a significant public interest in allowing the
genetics of cattle to become more advanced.
       The temporary restraining order sought, and the temporary restraining order that
the Court granted, is prohibitory in nature and does not require defendant to return the
cattle or their genetic materials to plaintiff.      (Doc. 28).    As such, the temporary
restraining order does not facilitate plaintiff marketing and selling the cattle or the subject
genetic materials, but rather effectively prohibits such sales and marketing efforts
altogether. (Id.). As a result, the public is precluded from having access to the cattle
and genetic materials. The parties seem to agree that access to the genetic materials is
necessary for the genetic advancement of the cattle. Thus, by limiting public access to
the genetic materials, the temporary restraining order stunts the public’s ability to better
the genetics of cattle. Such a limitation on the ability to better the genetics of cattle is
not in the public interest. The public interest factor therefore tips in favor of denying the
temporary restraining order. 10
       D.     Balance of All Factors
       The final step in the Court’s analysis of whether to grant the temporary restraining
order is to consider the Dataphase factors together and to determine whether, on the
whole, they weigh in favor of granting the temporary restraining order. Although the
Court has found that plaintiff has a likelihood of success on the merits and that this factor
weighs in favor of injunctive relief, the Court notes that at this early stage, the Court has
a limited record upon which to base its finding of likelihood of success on the merits. As
such, the likelihood of success on the merits factor does not weigh as heavily in favor of


10
   In addition to offering argument that the public interest weighs in favor of denying the
temporary restraining order, defendant indicated a belief that the public interest factor is in
equipoise and has no bearing on whether the temporary restraining order should be granted. The
Court disagrees with defendant’s assertion that the public interest factor is in equipoise and,
instead, finds that the public interest factor weighs in favor of defendant’s position.



                                              22
granting injunctive relief as it could if the Court had a more developed record upon which
to base its findings. The Court further finds that the threat of irreparable harm in the
absence of an injunction weighs heavily on the side of granting injunctive relief.
Together, the likelihood of success on the merits factor and the irreparable harm factor
weigh more heavily in favor of granting injunctive relief than does the public interest
factor on the side of denying injunctive relief. The balance of harms factor, although
relevant, does not tip the scale in favor of either side. Having found that the balance of
equities favors granting injunctive relief, the Court finds a temporary restraining order
proper. The terms of the previously entered Temporary Restraining Order (Doc. 28)
shall remain in full force and effect as set forth in the Temporary Restraining Order.
                                      IV.   BOND
       The final issue the Court must address is whether to impose a bond and, if so, the
amount of that bond. Plaintiff asks the Court to exercise its discretion and not impose a
bond or, alternatively, impose a “minimal” bond. (Doc. 11, at 2). Defendant requests
that the Court impose a “substantial” bond, if the Court grants injunctive relief. (Doc.
23, at 22).
       Subsection (c) of Rule 65 of the Federal Rules of Civil Procedure requires the
movant to give security for the issuance of a preliminary injunction. See FED. R. CIV.
P. 65(c) (“The court may issue a preliminary injunction or a temporary restraining order
only if the movant gives security in an amount that the court considers proper to pay the
costs and damages sustained by any party found to have been wrongfully enjoined or
restrained.”). “The bond posted under Rule 65(c) ‘is a security device, not a limit on
the damages [defendant] may obtain against [plaintiff] if the facts warrant such an
award.’” Branstad v. Glickman, 118 F. Supp.2d 925, 944 (N.D. Iowa 2000) (quoting
Minn. Mining & Mfg. Co. v. Rauh Rubber, Inc., 130 F.3d 1305, 1309 (8th Cir. 1997)).




                                            23
       The language of Rule 65(c) is mandatory.             In Interbake Foods, L.L.C. v.
Tomasiello, 461 F. Supp.2d 943, 979-80 (N.D. Iowa 2006), this Court noted that courts
were inconsistent on whether some security is always required before issuance of a
preliminary injunction.     Ultimately, however, the Court found that in light of the
mandatory language of Rule 65(c), “‘requiring a bond in some amount before issuing a
preliminary injunction is far the better course.’” Interbake Foods, 461 F. Supp.2d at 979
(quoting Curtis 1000, Inc. v. Youngblade, 878 F. Supp. 1224, 1279 (N.D. Iowa 1995)).
Further, “[a]lthough [the Eighth Circuit Court of Appeals] allow[s] the district court
much discretion in setting bond, [it] will reverse [the district court’s] order if [the district
court] abuses that discretion due to some improper purpose, or otherwise fails to require
an adequate bond or to make the necessary findings in support of its determinations.”
Hill v. Xyquad, Inc., 939 F.2d 627, 632 (8th Cir. 1991) (citing Rathmann Grp. v.
Tanenbaum, 889 F.2d 787, 789 (8th Cir. 1989)).
       For the reasons articulated in Interbake Foods, the Court finds that the better
course is to impose a bond. As to the amount of the bond, the Court finds that $50,000.00
is sufficient security to protect defendant against any harm incurred during the pendency
of the Temporary Restraining Order, if the Temporary Restraining Order is found to
have been improperly issued. The Court arrived at this figure by estimating the total lost
profits that may be realized during the pendency of the Temporary Restraining Order.
In doing so, the Court assumed, for the sake of calculating the bond amount, that the
Temporary Restraining Order would last approximately one month. Plaintiff’s portion
of the profits from defendant’s marketing and sale of the subject cattle and genetic
materials from August through December 2017 was as follows:
                      August 2017:                 $16,449.75
                      September 2017:              $2,613.75
                      October 2017:                $25,240.00
                      November 2017:               $20,202.50




                                              24
                       December 2017:            $6,463.50

(Doc. 22, at 77-78).
       Although these figures are somewhat dated, these figures are the best information
the Court has available to aid in calculating an appropriate bond. The figures set forth
above represent fifty percent of the profits of the parties’ endeavors. Defendant’s costs
in pursuing the business were subtracted from the total revenue prior to plaintiff’s share
of the proceeds being calculated. Thus, by doubling the figures set forth above, one
arrives at the total profits realized in each of the aforementioned months. The profits in
October 2017 were the highest out of all of the months for which the Court has data. The
Court therefore finds that the $50,000.00 bond is adequate to protect defendant from any
losses it may incur during the pendency of the Temporary restraining Order, should the
Temporary Restraining Order later be found to have been wrongfully entered. Further,
the Court finds that the $50,000.00 bond is not excessive in light of the circumstances of
this case. The Court notes that plaintiff has already paid the bond, and plaintiff need not
do so again.
                                  V.     CONCLUSION
       For the reasons set forth above, plaintiff’s motion for a temporary restraining order
(Doc. 11) has been granted. The specific terms of the Temporary Restraining Order are
set forth herein and are contained in full at Docket Number 28.


       DATED this 16th day of November, 2018.



                                          ___________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                            25
